DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 19 August 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 
Response to Arguments
Applicant has not addressed the IDS objection regarding the Chinese Office Action, which is repeated below.
Applicant's arguments filed with respect to the drawing objections have been fully considered and are persuasive.  The drawings are accepted.  
Applicant's arguments filed with respect to the double patenting rejections are acknowledged.  Please see below for continued double patenting rejections.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.   
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Examiner notes that Applicant argues about features that are added to the claim in the amendment and that are addressed in the new grounds of rejection, below.  To the extent that Applicant’s arguments with respect to Kline remain pertinent, Examiner notes that they are addressed in the previous Office Action (23 May 2022), and that the current combination meets Applicant’s amended claims.  If Applicant believes discussion will aid in advancing prosecution, Applicant is encouraged to contact the Examiner using the information at the end of this Office Action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/055212 (reference application) in view of Grantham (US 2017/0191734). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 17/055212 discloses air handling unit comprising (claim 1, line 1): an enclosure (claim 1, line 2); at least one heat exchanger mounted in the enclosure (claim 1, line 3); a condensate recuperator placed under the at least one heat exchanger (claim 1, line 4); a condensate tray adapted to receive condensate flowing from the recuperator (claim 10, lines 2-3), wherein the recuperator comprises a first side wall, a second side wall, a bottom wall, the bottomy wall connected to said first and second side walls, and an open side oriented towards the tray (claim 10, lines 3-4: open side implies closed side and bottom wall would appear to be necessary for the lip of the open side to direct condensate) and the open end side overhanging the tray (claim 10, line 4: “reaching over” is synonymous with “overhanging”), and wherein the recuperator further comprises, at said open end side, a lip which protrudes from the bottom wall and is inclined downwardly towards the tray guiding the condensate towards the tray (claim 10, lines 4-5), and wherein lateral end portions of the lip are bent inwards (claim 10, lines 5-6).
17/055212 does not disclose wherein the lateral end portions of the lip extend along lateral ends of the lip, each lateral end portion of the lip connected to a respective one of the first side wall and second side wall.  
Grantham teaches another air handling unit condensate pan/recuperator having a downwardly inclined lip having lateral end portions bent inwards (see at least Annotated Figure 1, below); wherein the lateral end portions of the lip extend along lateral ends of the lip (see at least Annotated Figure 1, below), each lateral end portion of the lip connected to a respective one of the first side wall and second side wall (see at least Annotated Figure 1, below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the condensate pan/recuperator of 17/055212 with wherein the lateral end portions of the lip extend along lateral ends of the lip, each lateral end portion of the lip connected to a respective one of the first side wall and second side wall, as taught by Grantham, to improve the condensate pan/recuperator of 17/055212 by confining the condensate flow to the lip.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Information Disclosure Statement
The information disclosure statement filed 31 August 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The Chinese Office Action lacks an English translation or statement of relevance.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastroianni et al. (US 2015/0292790: cited by Applicant) in view of Kline (US 0678404: cited by Applicant) and Grantham (US 2017/0191734).
Regarding claim 1, Mastroianni et al. discloses air handling unit (see at least packaged unit #10) comprising: 
an enclosure (see at least package of packaged unit #10); 
at least one heat exchanger mounted in the enclosure (see at least coil assembly #44); 
a condensate recuperator placed under the at least one heat exchanger (see at least base plate #39; paragraph [0045]); 
a condensate tray adapted to receive condensate flowing from the recuperator (see at least receiving structure #42), 
wherein the recuperator comprises a first side wall, a second side wall, a bottom wall, the bottom wall connected to said first and second side walls (see Annotated Figure 5, below), and an open end side oriented towards the tray and the open end side overhanging the tray (see at least side of base plate #39 toward lip #41), 
wherein the recuperator further comprises, at said open end side, a lip which protrudes from the bottom wall and is inclined downwardly towards the tray guiding condensate towards the tray (see at least lip #41; paragraph [0045]).
Mastroianni et al. does not disclose and wherein lateral end portions of the lip are bent inwards.  
However, providing an upper drain pan (equivalent to Applicant’s recuperator) with wherein lateral end portions of the lip are bent inwards was old and well-known in the art, as evidenced by Kline (see at least lines 20-23; Figures 3 and 4, lip #4 and corners #5).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the recuperator of Mastroianni et al. with wherein lateral end portions of the lip are bent inwards, since as evidenced by Kline, such provision was old and well-known in the drain receptacle art and would provide the predictable benefit of improving the guidance and direction of the liquid from the upper drain receptacle (recuperator) to the lower drain receptacle (drain tray) (see for example Klein lines 35-37).   
Mastroianni et al. in view of Kline does not disclose wherein the lateral end portions of the lip extend along lateral ends of the lip, each lateral end portion of the lip connected to a respective one of the first side wall and second side wall.  
Grantham teaches another air handling unit condensate pan/recuperator having a downwardly inclined lip having lateral end portions bent inwards (see at least Annotated Figure 1, below); wherein the lateral end portions of the lip extend along lateral ends of the lip (see at least Annotated Figure 1, below), each lateral end portion of the lip connected to a respective one of the first side wall and second side wall (see at least Annotated Figure 1, below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the condensate pan/recuperator of Mastroianni et al. in view of Kline with wherein the lateral end portions of the lip extend along lateral ends of the lip, each lateral end portion of the lip connected to a respective one of the first side wall and second side wall, as taught by Grantham, to improve the condensate pan/recuperator of Mastroianni et al. in view of Kline by confining the condensate flow to the lip.  


    PNG
    media_image1.png
    674
    791
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    1035
    media_image2.png
    Greyscale


Regarding claim 2, Mastroianni et al. in view of Klein and Grantham is silent regarding wherein the lateral end portions of the lip are formed by folded parts that are welded to said first and second side walls of the recuperator.  
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the recuperator of Mastroianni et al. in view of Klein and Grantham with wherein the lateral end portions of the lip are formed by folded parts that are welded to said first and second side walls of the recuperator that the heat exchanger is made by the above process since Mastroianni et al. in view of Klein and Grantham discloses the recuperator with the lateral portions bent inward (see rejection for claim 1, above), and it has been held “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). > Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) (see MPEP 2113).

Regarding claims 3 and 4, Mastroianni et al. is silent regarding wherein the inclined lip has an inclination angle comprised between 10 degrees and 80 degrees; or wherein the inclination angle of the inclined lip is equal to 25 degrees.  However, Mastroianni et al. further discloses that the inclined lip can be at any inclination angle “suitable for directing condensate flowing from the coil support to the receiving structure” (see at least paragraph [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of Mastoianni et al. from between 10 degrees and 80 degrees; or wherein the inclination angle of the inclined lip is equal to 25 degrees, as applicant appears to have placed no criticality on the claimed range (see page 4, lines 14-16) and since it has been held that “[i]n the case where the claimed range(s) ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Mastroianni et al. in view of Klein and Grantham further discloses wherein the lateral end portions of the lip are triangular (see at least Annotated Figure 1, above).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763